DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The restriction requirement mailed 7/11/2022 has been withdrawn in view of the cancelled claims 13-25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 26 and 31-35 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Laliberta (US 2010/0095895).
With respect to the limitations of claim 9, Laliberta discloses a dispensing mechanism for an automated food making apparatus (Title, Abstract) comprising: an actuator arm (Figs 1, 2, impeller 38, arms 84, 0035, 0044); a motor (power drive unit 42, 0035, 0049) that is adapted to rotate the actuator arm (38, 84); one or more magnets (magnet 88, 0035) embedded in the actuator arm; and one or more sensors (magnetic field sensor 44, 0035) configured to detect position of the actuator arm; the actuator arm dispenses ingredients by rotating a pin (threaded portion 106, 0050) located on a canister (body 20, metering module 14, 0034).
With respect to the limitations of claims 26, 30, 31, 32, 33, 34 and 35, Laliberta further comprising a motor shaft (drive shaft 66, 0039) configured to rotate the actuator arm (38, 84); the position of the actuator arm is based on a position of the one or more magnets with respect to the one or more sensors (0035); the one or more sensors provides feedback to a printed circuit board (controller 138 having PCB, 0054); the one or more sensors are configured to determine a rest position of the pin after a dispensing operation is complete (0035); further comprising a dispenser motor assembly comprising the actuator arm (38, 84), a motor shaft (drive shaft 66, 0039), a plate (base plate 40, 0035), and a motor cover (discharge module 16, 0033); the one or more sensors (44) are located in the plate (40); the pin (106) is coupled to a paddle (auxiliary arm 130, 0067), the paddle configured to dispense ingredients from the canister (0067) upon rotation by the actuator arm (38, 84).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Laliberta (US 2010/0095895) as applied to claim 9, further in view of Winkler (US 2009/0277516).
With respect to the limitations of claims 10, 11, 12, 27 and 39, Laliberta teaches the one or more sensors are configured to detect the position of the actuator arm based on a position of the one or more magnets (0035); the one or more sensors comprise a single sensor (magnetic field sensor 44).  Laliberta discloses the claimed invention except for the one or more sensors comprise hall sensors; the motor comprises a stepper motor; the motor comprises a servo motor.  However, Winkler discloses the sensors comprise hall sensors (Fig 9, magnetic flux sensors 454, 456, 0160, Hall-Effect sensor); the motor comprises a stepper motor (Fig 15A, drive motor 416, 0160, stepper motor); the motor comprises a servo motor (Fig 15A, drive motor 461, 0106, servo motor) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the dispensing mechanism of Laliberta having a sensor and motor silent to the type of sensor and motor with the sensors comprise hall sensors; the motor comprises a stepper motor; the motor comprises a servo motor Winkler for the purpose of using known sensors for detecting magnetic flux and a known drive motor that allows for accurately controlling and providing feedback of the rotation of the drive motor (0160), suitable for use in automated dispensing systems.  
With respect to the limitations of claims 28, 29, 36, 37 and 38, Laliberta discloses the claimed invention except for the one or more magnets comprises a top magnet and a bottom magnet; the top magnet is located at a top of the actuator arm and the bottom magnet is located at a bottom of the actuator arm; the one or more magnets comprise a plurality of magnets; the one or more sensors comprise a plurality of sensors; the one or more sensors comprise two hall sensors.  However, Winkler discloses the one or more magnets comprises a top magnet and a bottom magnet (Figs 8, 16A, 16B, magnets 458, 460, 0163); the top magnet is located at a top (458) of the actuator arm (as disclosed by Laliberta) and the bottom magnet is located at a bottom (460) of the actuator arm; the one or more magnets comprise a plurality of magnets (magnets 458, 460, 0163); the one or more sensors comprise a plurality of sensors (Fig 9, magnetic flux sensors 454, 456, 0160, Hall-Effect sensor); the one or more sensors comprise two hall sensors (magnetic flux sensors 454, 456, 0160, Hall-Effect sensor) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the dispensing mechanism of Laliberta having a sensor and magnet silent to the type of sensor and multiple magnets with the one or more magnets comprises a top magnet and a bottom magnet; the top magnet is located at a top of the actuator arm and the bottom magnet is located at a bottom of the actuator arm; the one or more magnets comprise a plurality of magnets; the one or more sensors comprise a plurality of sensors; the one or more sensors comprise two hall sensors of Winkler for the purpose of using a known sensor configuration for accurately measuring the rotational movement of axial magnets coupled to rotating component (0163), suitable for use in automated dispensing systems.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/7/2022